1:19-cv-01410-ELH Document 48-2 Filed 07/14/20 Page 1 of1
THE LAW OFFICE OF

JESSIE LYONS CRAWFORD, LLC

“BEGIN WITH BELIEVING THAT YOU WILL SUCCEED”

JESSIE LYONS CRAWFORD, ESQ.
January 8, 2020

Brigitte Smith, Esq.
500 East Pratt Street
Suite 600

' Baltimore, MD 21202

Re: Green v. AMF Bowling Centers, Inc.
Case No.: 1:19-CV-01410-ELH

Dear Ms. Smith:

It was a pleasure to speak with you today. I look forward to working with you on the Green
case. .

This confirms our conversation today wherein we agreed to file a Consent Motion to Stay the
Green matter due to my client’s health condition. We did not speak about a timeframe but
based on my understanding of our client’s condition, I will ask for a 45-day stay. We also
agreed to file a consent motion to extend the discovery deadline once the stay has expired. (I
am unable to anticipate when my client will be able to participate in litigation or whether

additional time for the stay is necessary. Therefore, I suggest we get closer to the expiration
of the stay period to determine the date to extend the discovery the deadline.) We also agreed
that once discovery resumes we promptly provide dates for depositions of respective witnesses
and clients.

You also agreed to withdraw your Motion for Protective Order. I requested that you consent
to the Motion to Amend the Complaint and you declined to do so. Thus, we will not withdraw
the Motion to Amend the Complaint.

Please let me know if I have not accurately reflected our discussion and agreements. Kindy
provide your objections by Friday, January 10, 2019. Thank you.

on To,

Veiy truly yours, |
be. _ 7 Ap /
oT 4 elt

J legsie “Tahs
Attorney”

  

cc: Kim Parker, Esquire

2601 MARYLAND AVENUE | BALTIMORE, MARYLAND 21218
OFFICE: 410-662-1230 | FACSIMILE: 410-662-1238
EMAIL: ATTORNEYJLCRAWFORD@VERIZON.NET
